972 F.2d 345
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.In Re:  Woodrow W. WILLIAMS;  Geraldine Williams, Debtors.Woodrow W. Williams;  Geraldine Williams,Plaintiff-Appellants.v.Brian R. Seeber;  Sherwin Turk;  Rashel Turk, Defendants-Appellees.
No. 91-2198.
United States Court of Appeals,Fourth Circuit.
Submitted:  June 30, 1992Decided:  July 30, 1992

Appeal from the United States District Court for the District of Maryland, at Baltimore.  M. J. Garbis, District Judge.  (CA-90-1904-MJG;  BK-87-4-93-SD)
Woodrow W. Williams, Geraldine Williams, Appellants Pro Se.
Brian R. Seeber, Gins & Seeber, P.C., Washington, D.C.;  William Henry Roberge, Jr., Selzer & Roberge, Rockville, Maryland, for Appellees.
D.Md.
Affirmed.
Before SPROUSE, HAMILTON, and WILLIAMS, Circuit Judges.
OPINION
PER CURIAM:


1
Woodrow and Geraldine Williams appeal the district court's order affirming the bankruptcy court's dismissal of an adversary proceeding arising out of the foreclosure on the Williams's residence in Potomac, Maryland.  Our review of the record discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Williams v. Seeber, No. CA-90-1904-MJG, BK-87-4-93-SD (D. Md., July 29, 1991).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED